Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Non-Final Office action is in response to the application filed on August 11, 2021. Claims 1-18 are pending.
Priority
Application 17/430,128 was filed on August 11, 2021.
Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance. 
Specification
The abstract and disclosure are objected to because of several occurrences of missing punctuation, mostly commas, throughout. Because of the missing punctuation, many sentences were difficult to read and required additional time for examiner to interpret properly. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the guide rails of the slot claimed in claim 6 and the guide rails of the strap claimed in claim 14 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5 and 17 are objected to because of the following informalities: 
In claim 5, lines 2-3, “45 degree” should read “45-degree”.
In claim 5, line 3, “fixed too” should read “fixed to”.
In claim 17, line 2, “cable is” should read “cable tie is”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 1, a “releasing means” and a “locking means” are claimed. Additionally, a locking means is further referenced in claim 10, and a releasing means is further referenced in claim 12.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 12, line 3, the term “they” is unclear as it could reference either a pair of wings or, alternatively, the tail or strap and the head.
Regarding claim 14, line 2, the terminology “both sides” is unclear. It is understood that the strap is considered to be a flattened rectangular shape; however, the terminology “both sides” is unclear as it could reference both top and bottom sides, or both left and right sides, etc.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10-12, 14, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owen (US Publication No. 2014/0082923 A1).
Regarding claim 1, Owen teaches A cable tie (cable tie 10) having: a head (second strap end 16) which is configured such that it is capable of being fixed to a surface (Par. 70, lines 14-17) and is also adapted to releasably engage with a tail (Fig. 6.2); a tail (first strap end 18) which is adapted to releasably engage with the head (Fig. 6.2); an elongated flexible strap (strap 14) extending between the head and the tail; as best understood, a releasing means (Par. 68, lines 2-3 “release mechanism”); and, as best understood, a locking means (locking buckle 12); [the cable tie arranged such that when in use and when it has been securely fixed to a surface a user is able to move the cable tie between an open configuration, a holding configuration which holds at least one cable and a fastened configuration which fastens at least one cable, the arrangement also being such that when the cable tie is in the fastened configuration the locking means prevents the cable tie from moving into the open configuration, the cable tie also adapted such that the releasing means enables a user to move the cable tie from the holding or fastened configuration into an open configuration so that a user can add more cables].
Claim language set in brackets set forth above regarding claim 1 in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of a cable tie, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the cable tie disclosed by Owen, is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding claim 2, Owen teaches wherein the head (second strap end 16) has an aperture (aperture 26) for receiving a fixing means (Par. 70, lines 14-17).
Regarding claim 3, Owen teaches wherein the head (second strap end 16) has an aperture (aperture 26) for receiving a fixing means (Par. 70, lines 14-17) and wherein the aperture is inside a cable tie loop when the cable tie is in the holding or fastened configuration (Fig. 1.1).
Regarding claim 4, Owen teaches wherein the head (second strap end 16) has a slot (channel 13) adapted to receive the tail and strap.
Regarding claim 5 Owen teaches wherein the head (second strap end 16) has a slot (channel 13) adapted to receive the tail and strap and wherein in use the slot is angled at a 45-degree angle in relation to the surface the cable tie is fixed to (Par. 39, lines 11-12).
Regarding claim 6, Owen teaches wherein the head (second strap end 16) has a slot (channel 13) adapted to receive the tail and strap and wherein the slot (channel 13) has a guide rail (first side wall 15.1, second side wall 15.2) on each side adapted to prevent the cable tie twisting when it is fastened.
Regarding claim 10, Owen teaches wherein the locking means (locking buckle 12) is a plurality of ratchet serrations (cross bars 28) on the strap (strap 14) and a plurality of ratchet teeth (pawls 20) in the head (locking buckle 12) which engage into a locking engagement with each other when in use.
Regarding claim 11, Owen teaches wherein the tail (first strap end 18) has a tab (strap end 18.1) for gripping (Par. 54, lines 7-10).
Regarding claim 12, Owen teaches wherein the releasing means (Par. 68, lines 2-3 “release mechanism”) are a pair of wings (third pawl 20.3 and fourth pawl 20.4) which are configured to release the tail (first strap end 18) or strap (strap 14) from the head (second strap end 16) when they are both squeezed.
Regarding claim 14, Owen teaches wherein the strap (strap 14) has guide rails (rails 24) on both sides adapted to prevent the cable tie twisting when fastened (Par. 38, lines 23-24).
Regarding claim 15, Owen teaches wherein the head does not flex in relation to the surface it is fixed to when in use and fixed to a surface. Examiner interprets that the claimed cable tie is structurally similar and of the same materials as the cable tie taught by Owen; therefore, the cable tie taught by Owen would perform the same as described in the limitations of claim 15.
Regarding claim 18, Owen teaches wherein the cable tie is made from injection moulded nylon (Par. 46).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Owen in view of Backes et al. (US Publication No. 2018/0256788 A1) (hereinafter Backes). 
Regarding claim 7, Owen teaches wherein the head (second strap end 16) has a slot (channel 13) adapted to receive the tail and strap.
Owen does not disclose; however, Backes teaches wherein the width of a slot (opening 8) is less than the width of the end of a tail (fixing element 4) so that it stops the tail being pulled backwards through the head (opening 8) when the tail and head are engaged. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the tail width of Owen to a width larger than the width of an opening so that a binding device is not movable through the opening as taught by Backes.
Regarding claim 8, Owen teaches wherein the head (second strap end 16) has a slot (channel 13) adapted to receive the tail and strap. 
Owen does not disclose; however, Backes teaches wherein a tail (fixing element 4) has a T-shaped member (stop member 7) which acts to prevent the tail being pulled backwards through a slot (opening 8) in a head (when the tail and head are engaged. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the tail of Owen to include a stop member to prevent a pushing of a binding device through an opening as taught by Backes.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Owen in view Comaniuk et al. (US Publication No. 2015/0166236 A1).  
Regarding claim 9, Owen teaches wherein the head (second strap end 16) has a slot (channel 13) adapted to receive the tail and strap. 
Owen does not disclose; however, Comaniuk teaches wherein a tail (stop section 14) has a pair of retaining members (stops 18) which help retain the tail in a slot (depressed portion 24) when the tail is clicked in from above a head (seat 20) when in use. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first strap end of Owen to include stops so that a banding strap may be held in place against forces applied along an elongate member of the strap as taught by Comaniuk.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Owen in view of Germ et al. (US Patent No. 8,579,240 B2) (hereinafter Germ).  
Regarding claim 13, Owen does not disclose; however, Germ teaches wherein the bottom surface of a head (second end 24) has gripping members (securing member 32) which are adapted to dig into the surface the head is being fixed to stop movement of the head when it is being fixed to a surface (Col. 4, lines 65-67). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second strap end of Owen to include a securing member so that a cable tie could engage and lock to an edge of a hole so as to be fitted and receivably coupled in the hole as taught by Germ.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Owen.  
Regarding claims 16 and 17, Owen does not disclose specific dimensions; however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to dimension the claimed cable tie between about 150 mm to about 400 mm in length (as described in claim 16) and to dimension the claimed cable tie about 250 mm in length (as described in claim 17) so that a bundle of cables could be tied by a strap long enough to complete a loop around the cables but not so long that excessive additional strap material would be left unused.  Additionally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to dimension the cable as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (US Publication No. 2021/0387779 A1), Geiger et al. (US Publication No. 2020/0391916 A1), Frishberg (US Publication No. 2015/0121680 A1), Cheng (US Patent No. 8,407,863 B2), Cook (US Publication No. 2003/0088948 A1), Simpson et al. (US Patent No. 6,382,570 B1), and Bower (US Patent No. 5,402,971 A) teach releasable and/or mountable cable ties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber Helms whose telephone number is 571-272-4532. The examiner can normally be reached Monday-Friday 8:00 AM - 4:00 PM (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson, can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-272-4417.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/A.N.H./
Examiner, Art Unit 3677